Citation Nr: 0725348	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 28, 
1996 for the grant of service-connection for non-Hodgkin's 
lymphoma with total gastrectomy, as secondary to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which service connection was granted 
for non-Hodgkin's lymphoma with total gastrectomy, as the 
result of exposure to ionizing radiation, and an evaluation 
of 100 percent was established, effective February 28, 1996.  
The veteran appealed the effective date assigned.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is 
associated with the claims file.

This case was before the Board previously, in June and August 
2004.  In April 2005, the Board granted the claim for service 
connection for non-Hodgkin's lymphoma with total gastrectomy 
due to exposure to ionizing radiation.  


FINDING OF FACT

A claim for service connection for stomach cancer as the 
result of radiation exposure was received on February 28, 
1996.  This is the earliest document that may be considered a 
claim for service connection for non-Hodgkin's lymphoma with 
total gastrectomy.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 
1996 for the grant of service connection for non-Hodgkin's 
lymphoma with total gastrectomy, as the result of exposure to 
ionizing radiation, have not been met. 38 U.S.C.A. §§ 5102, 
5103, 5013A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the issue of the effective date to be assigned 
the service-connected non-Hodgkin's lymphoma with total 
gastrectomy, as the result of exposure to ionizing radiation, 
is a "downstream" issue.  The veteran's original claim for 
service connection was filed before VCAA came into effect.  
Notwithstanding, the case was remanded in June 2004 in part 
to ensure that the veteran had been given VCAA-compliant 
notice.  Compliant notice was provided concerning the issue 
of service connection by a letter dated in June 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Service connection for non-Hodgkin's lymphoma with total 
gastrectomy, as the result of ionizing radiation, was 
ultimately granted and the veteran appealed the effective 
date assigned. The February 2006 statement of the case 
accordingly provided the laws and regulations concerning 
effective dates. In September 2006, further notification of 
the type and kind of evidence necessary to establish an 
earlier effective date was sent to the veteran.  In 
subsequent correspondence with the RO and before the Board in 
his September 2006 hearing before the undersigned Veterans' 
Law Judge, the veteran demonstrated his understanding of what 
evidence was needed to prevail in his claim for an earlier 
effective date.  It is clear that the veteran understood 
that, to substantiate his claim for an earlier effective 
date, he would have to establish that a claim was submitted 
prior to February 1996.

The above-described actions ensured that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He had the opportunity to submit 
additional argument and evidence, which he did. He had the 
opportunity to testify as to the issue before a Veterans Law 
Judge, which he also did.  He has demonstrated his awareness 
of the type and kind of evidence needed to prevail in his 
claim for the establishment of an earlier effective date. For 
these reasons, any procedural defect caused by the timing of 
the notice was cured and the veteran has not been prejudiced 
by any defect in the notice. 

The RO obtained the veteran's available service medical 
records and private and VA treatment records, and afforded 
the veteran VA examination in the processing of his service 
connection claims. He has not identified any additional 
records in reference to his claim for an earlier effective 
date, which have not been obtained or sought by the RO. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Earlier Effective Date

The veteran seeks an earlier effective date for the grant of 
service connection for his non-Hodgkin's lymphoma with total 
gastrectomy, as secondary to exposure to ionizing radiation.  
Specifically, he testified and stated that he believes the 
effective date should be in 1991, when he was initially 
diagnosed with cancer.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006).   A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).   Any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a veteran or 
his representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.   If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006). However, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The evidence reflects that the veteran first filed a claim 
for stomach cancer as the result of exposure to ionizing 
radiation in February 1996, many years after his discharge 
from active service in 1968.  Hence, the earliest effective 
date that can be granted for the service connection of non-
Hodgkin's lymphoma with total gastrectomy, as the result of 
exposure to ionizing radiation, is the date of receipt of his 
claim, February 28, 1996. 

There are no documents filed by the veteran or received by 
the RO prior to this claim that can be construed as a claim 
for service connection for cancer.  

The veteran testified before the undersigned Veterans' Law 
Judge in September 2006 and stated that the late onset of the 
cancer, the difficulty of determining the cause of his 
cancer, and the multiple treatments the illness required made 
it impossible for him to file a claim for service connection 
earlier than he had done.  Neither he nor his representative 
testified that a claim was filed with VA for service 
connection prior to February 1996.

The Board is appreciative of the veteran's candor and deeply 
sympathetic to his claim.  The sheer volume of material in 
the claims file speaks to the research the veteran 
accomplished to prove his claim.  

Notwithstanding, the Board's actions are constrained by the 
regulations.
 
After review of the evidence the earliest document that may 
be accepted as a claim for service connection for stomach 
cancer is the claim filed in February 1996.  Hence, the 
earliest effective date that can be granted for the service 
connection of non-Hodgkin's lymphoma with total gastrectomy, 
as the result of exposure to ionizing radiation, is the date 
of receipt of this claim, February 28, 1996.

The preponderance of the evidence is against the assignment 
of an effective date earlier than February 28, 1996 for the 
grant of service connection for non-Hodgkin's lymphoma with 
total gastrectomy, as secondary to exposure to ionizing 
radiation; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.102, 3.400. 


ORDER

A effective date earlier than February 28, 1996 for the grant 
of entitlement to service connection for non-Hodgkin's 
lymphoma with total gastrectomy, as the result of exposure to 
ionizing radiation, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


